  Case 3:20-cv-01541-LAB-AHG Document 5 Filed 09/23/20 PageID.18 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9

10 MARIANO BENITEZ, et al.                             Case No.: 3:20-cv-1541-LAB-AHG

11                                                     ORDER OF DISMISSAL [Dkt. 4]
              Plaintiff,
12

13 v.

14

15 RAPID FUNDING SOLUTIONS LLC,
     et al.
16

17            Defendants.

18

19

20            Plaintiff has filed a notice of dismissal without prejudice. Defendants have not
21 answered or filed a responsive pleading. Pursuant to Fed. R. Civ. P. 41(a), this action is

22 therefore DISMISSED WITHOUT PREJUDICE.

23

24 IT IS SO ORDERED.

25

26 Dated: September 23, 2020
                                            Hon. Larry A. Burns
27
                                            Chief United States District Judge
28

                                                  1
                                          ORDER OF DISMISSAL
